Citation Nr: 1540985	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran presented sworn testimony during a video conference hearing in San Antonio, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a rating decision dated in June 2006, the RO denied the Veteran's claim for service connection for a right shoulder disability on the basis that there was no evidence of an inservice right shoulder injury or otherwise linking the Veteran's claimed right shoulder disability to service; and, while the Veteran filed a notice of disagreement, he did not perfect an appeal for this issue.  

2.  Evidence received since the June 2006 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.

3.  In a rating decision dated in June 2006, the RO denied the Veteran's claim for service connection for a low back disability on the basis that there was no evidence of an inservice low back injury or otherwise linking the Veteran's claimed low back disability to service; and, while the Veteran filed a notice of disagreement, he did not perfect an appeal for this issue.  

4.  Evidence received since the June 2006 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

5.  In a rating decision dated in June 2006, the RO denied the Veteran's claim for service connection for a bilateral ankle disability on the basis that there was no evidence of an inservice right or left ankle injury or otherwise linking the Veteran's claimed bilateral ankle disability to service; and, while the Veteran filed a notice of disagreement, he did not perfect an appeal for this issue.  

6.  Evidence received since the June 2006 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral ankle disability.

7.  The preponderance of the evidence fails to establish that Veteran's current left knee disability is the result of a disease or injury during his active duty service.

8.  A right knee injury was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current right knee disability is the result of a disease or injury during his active duty service or a service-connected disability.



CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The June 2006 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

5.  The June 2006 rating decision denying service connection for a bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral ankle disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

7.  A left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


8.  A right knee disability was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  September 2006 and September 2008 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard to the petitions to reopen, the September 2008 letter also notified the Veteran of the elements of new and material evidence, and the reasons for the prior denials in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist has also been satisfied.  Identified private treatment records have been obtained to the extent possible.  A March 2006 Formal Finding indicates that the Veteran's service treatment records were unavailable.  In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support a veteran's claim.

Case law does not establish a heightened "benefit of the doubt" when a veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the appellant in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was informed of the missing service treatment records.  He responded by providing copies of the service treatment records that he had in his possession.  It is equally noteworthy that the Veteran has not argued that he was seen in service for his right shoulder, low back, or bilateral ankles.  He simply asserts generally that these disabilities are related to service.  Further, with regard to the bilateral knee claims, service treatment records showing a left knee injury inservice are already of record.  He does not claim that there are any outstanding service treatment records relating to the right knee.  As such, any missing service treatment records would not help to substantiate his claims and he is not prejudiced by their absence.

With regard to VA examinations, the Veteran was provided a VA examination for his left knee claim in July 2010.  The examination and opinion involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The July 2010 VA examination is more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was not provided a VA examination for his right knee claim.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2015); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

With regard to the right knee, there is no evidence establishing inservice right knee complaints or treatment, nor does the Veteran claim such.  He only argues that his right knee may be secondary to his (nonservice-connected left knee) or service, without specification.  He has not identified any event (disease or injury) or symptoms occurring in service that relates to his right knee.  Without any evidence of an inservice event or injury, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.  

With regard to the petitions to reopen, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America  v. Sec'y of Veterans Affairs, 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).  As discussed below, the Board has concluded that new and material evidence has not been submitted for these claims.  There is no duty to provide an examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran regarding any possible new and material evidence he had to submit to reopen these claim.  The need to submit a positive medical opinion was discussed.  The Veteran was even offered the opportunity to hold the record open to procure such an opinion but he explicitly declined.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

I. New and Material Evidence

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Claims for service connection for right shoulder, low back, and bilateral ankle disabilities were denied in June 2006 rating decision.  The RO determined that there was no evidence of an inservice right shoulder, low back, or ankle injury.  There was likewise no evidence linking any of these claimed disabilities to service.  Although the Veteran filed a notice of disagreement, he never perfected an appeal for any of these claims.  The June 2006 decision thereby became final.  

The previous denials of service connection were premised on findings that there was no evidence of an inservice injury or medical nexus for any of these claimed disabilities.  Thus, for evidence to be material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran suffered an inservice right shoulder, low back, or ankle injury or otherwise link these disabilities to service.  The Veteran has submitted no such evidence.  

The only evidence the Veteran has submitted since the last final denials in June 2006 are private treatment records, service treatment records, and his own written statements and hearing testimony.  None of this evidence shows inservice injury or a medical nexus for the right shoulder, low back, or bilateral ankles.  The private treatment records merely show additional postservice treatment for these complaints.  None of these records are from the Veteran's period of active duty or provide linking any of these disabilities to service.  The service treatment records are also negative for any right shoulder, low back, or ankle complaints.  Finally, the additional assertions from the Veteran are merely redundant of those made in conjunction with his prior claims, i.e. that his current right shoulder, low back, and ankle problems are somehow related to his active duty..  

In sum, the medical and lay evidence submitted since the June 2006 RO denials of service connection does not include any evidence showing an inservice right shoulder, low back, or right or left ankle injury, or otherwise linking the Veteran's claimed right shoulder, low back, and bilateral ankle disabilities to his military service.  The additional treatment records are "new" but not material.  Conversely, Veteran's contentions are merely redundant of evidence he submitted at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

As stated above, in order to reopen the previously denied claims for service connection for right shoulder, low back, and bilateral ankle disabilities, the Veteran must submit evidence that shows inservice right shoulder, low back, and bilateral ankle injuries or that he has a right shoulder, low back, or bilateral ankle disability that is otherwise related to service.  The evidence he has submitted fails to establish such.  Accordingly, the Board finds that the evidence received since the June 2006 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  The appeals to reopen the Veteran's claims for service connection for right shoulder, low back, and bilateral ankle disabilities is denied.

Finally, to the extent that the question of whether the claims should be reconsidered under 38 C.F.R. § 3.156(c) has been raised by the Veteran's submission of service treatment records, the Board notes that these records are irrelevant as they do not show any inservice right shoulder, low back, or bilateral ankle injuries.  These records, though recently submitted by the Veteran, are not relevant to the  claims.  Accordingly, reconsideration of the Veteran's claims for service connection for right shoulder, low back, and bilateral ankle disabilities under 38 C.F.R. § 3.156(c) is also not warranted.  




II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  A meniscal tear and/or strain is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Left Knee

A review of the medical evidence reflects that the Veteran has been diagnosed with a left knee strain.  See VA examination report, July 2010.  Additionally, service treatment records reveal that the Veteran was treated for a left MCL strain in January 1986 and an abrasion to the left knee in July 1986.  As there is evidence of a current disability and inservice injury, the outcome of the appeal turns on whether there is competent medical evidence of a nexus between the Veteran's inservice left knee injuries and his current left knee strain.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his left knee disability in July 2010.  The examiner noted the Veteran's inservice treatment and diagnoses, as well as a postservice medial meniscal tear.  She diagnosed the Veteran with a left knee strain and concluded that it was not related to his military service.  She explained that the documented inservice left knee injuries were transient, that the injuries would not lead to a chronic condition, and that there was no evidence of any other chronic left knee conditions in service.  She further noted that the Veteran's postservice acute meniscal tear was the cause of his current left knee problems.

The July 2010 opinion is the only medical evidence addressing the etiology of the Veteran's left knee disability.  The only other evidence that purports to link the Veteran's current sleep apnea to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves determining the etiology of the Veteran's left knee disability based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, left knee pain), he is not able to provide an opinion as to the etiology of this pain.  Providing such an opinion requires medical expertise in the causes of knee condition, particularly in the context of a postservice meniscal tear.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2015).

The claim of entitlement to service connection for a left knee disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



Right Knee

The claims file is negative for any current diagnoses relating to the right knee.  The only evidence to discuss a possible right knee disorder are the Veteran's own statements/testimony and a disability insurance form, completed by the Veteran, reporting right knee problems.  Even if the Board were to assume, however, that the Veteran's complaints of right knee pain are due to an underlying pathology and diagnosis, there is still no evidence of an inservice event or injury or a medical nexus.  Without such evidence, the second and third elements of Shedden/Caluza are not met and service connection cannot be granted.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and also finds no evidence that may serve as a medical nexus between the Veteran's military service and his claimed current right knee disorder.  Indeed, none of his private treatment records reference the military service in regard to or otherwise link it to any diagnosed right knee disorder.  The only evidence to support such a link is the Veteran's conclusory lay statements that he has a right knee disorder that is somehow related to his military service.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the nature and etiology of his right knee symptoms based on knowledge of orthopedic medicine.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, right knee pain), he is not able to provide competent evidence as to nature or the etiology of these complaints.  Providing such an opinion or diagnosis requires medical expertise.  The Veteran has no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2015).  There is simply no competent evidence of a medical nexus.

To the extent that the Veteran has argued that his right knee disability is secondary to his left knee disability, the Board notes that he is not service-connected for a left knee disability, so any such relationship is irrelevant.  38 C.F.R. § 3.310(2015).

Accordingly, the Board finds that the claim of entitlement to service connection for a right knee disability must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.


ORDER

The application to reopen the claim of entitlement to service connection for a right shoulder disability is denied.

The application to reopen the claim of entitlement to service connection for a low back disability is denied.

The application to reopen the claim of entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


